


EXHIBIT 10.8


TERM LOAN AGREEMENT


        This TERM LOAN AGREEMENT (“Agreement”) dated December 29, 2006 between
FIRST INTERSTATE BANK (“Lender”) and SEMITOOL, INC. (“Borrower”), outlines the
basic agreement and understanding reached between the parties relative to long
term financing provided under the Montana Board of Investments (“Board”)
Value-Added loan program. This Agreement supplements the terms and conditions of
all other agreements, instruments, and documents used to create the obligation
under the agreement (“Loan Documents”), and shall be read and construed together
with the promissory note and security documents and where possible shall be
interpreted in harmony with the Loan Documents.

LOAN

        Under the terms and conditions set forth in this Agreement, Lender
agrees to make a loan to the Borrower in the amount of Four Million Nine Hundred
Thousand Dollars ($4,900,000) under the Value-Added loan program subject to the
terms and conditions set forth in the Board’s Commitment Letter dated December
21, 2006 and Value-Added Loan Policy which are hereby incorporated by reference.
The loan shall be evidenced by a promissory note executed between the parties
dated December 29, 2006 (“Note”) under the following terms:

  a. Purpose – Loan proceeds shall be used to provide long term financing for
the renovation of an existing building and for the purchase of manufacturing
equipment necessary to operate the facility.


  b. Repayment – Borrower shall repay the Loan by making monthly payments of
principal and interest sufficient to fully amortize the loan amount over ten
years ending.


  c. Interest Rate – The interest rate on the Loan shall be bifurcated as
follows:


  i. Twenty-five percent (25%) at a fixed annual rate of 7.75%


  ii. Seventy-five percent (75%) at a variable annual rate of 7.85% until such
time as the Borrower submits evidence to the Board that at least ten (10) new
jobs have been created, at which time the rate shall be reduced to 2.5% for a
period of five years followed by a rate of 6.5% for the remaining term of the
loan.


  d. Security – Borrower shall execute and deliver security agreements and deeds
of trust to the Lender granting Lender a first lien position on the Real
Property, Equipment, and Fixtures located at 3850 US Highway 2 East and 423
Birch Grove Road, Kalispell, Montana located in Flathead County.


  e. Origination Fee – With the execution of the Loan Documents, the Borrower
shall pay to the Lender an origination fee in the amount of $5,000, which shall
be fully earned and non-refundable.



CONDITIONS PRECEDENT

        The Lender shall have no obligation to disburse amounts to the benefit
of the Borrower hereunder unless; (i) the Borrower has signed and delivered all
documents and instruments as required by this Agreement, the Loan Documents, the
Board, and the Lender; (ii) all representations, warranties, and statements made
in connection with the Loan are true and in affect; (iii) No Event of Default
has occurred or is occurring, and no event, with the passing of time may become
an Event of Default; and (iv) Borrower has fulfilled all conditions contained in
this Agreement to the Lender’s satisfaction.

--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES

                In order to induce the Lender to enter into this Agreement and
to make the Loan and to induce the Board to participate in the Loan, the
Borrower represents and warrants that:

                Organization and Qualification. The Borrower is a Montana
corporation duly organized, validly existing and in good standing under the laws
of the State of Montana.

                Power and Authority. The Borrower has all requisite power and
authority to execute, deliver and perform this Agreement, the Note, and the Loan
Documents, to borrow under this Agreement and to create the collateral security
interests for which they provide, and has taken all necessary action to
authorize the borrowings hereunder on the terms and conditions of this Agreement
and the execution, delivery and performance of this Agreement and the Loan
Documents. No consent of any other party nor consent, license, approval or
authorization of, or registration or declaration with, any governmental
authority, bureau or agency is required in connection with the execution,
delivery, performance, validity or enforceability of the Loan Documents.

                Enforceability. This Agreement constitutes, and the Loan
Documents, when executed and delivered to Lender pursuant to the provisions of
this Agreement, will constitute valid obligations of the Borrower legally
binding upon it and enforceable in accordance with their respective terms,
except as enforceability of the foregoing may be limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights.

                Conflict with Other Instruments. The execution, delivery and
performance of this Agreement and the Loan Documents will not violate or
contravene any provision of any existing law or regulation or decree of any
court, governmental authority, bureau or agency having jurisdiction in the
premises or of any mortgage, indenture, security agreement, contract,
undertaking or other agreement to which the Borrower is a party or which
purports to be binding upon it or any of its properties or assets, and will not
result in the creation or imposition of any lien, charge, encumbrance on, or
security interest in, any of its properties or assets pursuant to the provisions
of any such mortgage, indenture, security agreement, contract, undertaking or
other agreement.

                Litigation. There are no actions, suits or proceedings before
any court or governmental department or agency (whether or not purportedly on
behalf of the Borrower) pending or, to the knowledge of the Borrower, threatened
(a) with respect to any of the transactions contemplated by this Agreement or
(b) against or affecting the Borrower or any of its properties which, if
adversely determined, could have a material adverse effect upon the financial
condition, business or operations of the Borrower or its ability to repay the
Loan.

                Properties. The Borrower has good and marketable title to, all
properties and assets to be pledged as security for the Loan, real and personal,
except for defects of title to real property which do not affect the
marketability thereof and which do not materially impair the value or usefulness
thereof. Such properties and assets are subject to no mortgage, security
interest, pledge, lien, charge, encumbrance or title retention or other security
agreement or arrangement of any nature whatsoever, except as permitted under
this Agreement.

                Default. The Borrower is not in default under any material
existing agreement, and no Default hereunder has occurred and is continuing.

                Taxes. The Borrower has filed or caused to be filed all tax
returns (including, without limitation, those relating to Federal and state
income taxes) required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it (other than those
being contested in good faith by appropriate proceedings for which adequate
reserves have been provided on its books). No tax liens have been filed against
the property or assets of the Borrower and no claims are being asserted with
respect to such taxes which, if adversely determined, could have a material
adverse effect upon the financial condition, business or operations of the
Borrower.

--------------------------------------------------------------------------------

                Financial Condition. All balance sheets, profit and loss
statements, and other financial statements of the Borrower which will hereafter
be furnished to Lender, will be (when furnished) true and correct and will (when
furnished) present fairly, accurately and completely the consolidated financial
position of the Borrower and the results of its operations as of the dates and
for the periods for which the same are furnished. All such financial statements
have been prepared in accordance with Generally Accepted Accounting Principles
applied on a consistent basis. There has been no material adverse change in the
business, properties, operations or condition (financial or otherwise) of the
Borrower since the date of the financial statements which were most recently
furnished by the Borrower to Lender. No event has occurred which could
reasonably be expected to interfere substantially with the normal business
operations of the Borrower, except as disclosed in writing to Lender heretofore
or concurrently herewith.

                Environmental Matters.
                (a)       To the best of the Borrower’s knowledge, the real
properties to be pledged as security have never been and are not being used to
make, store, handle, treat, dispose of, generate, or transport hazardous
substances in violation of any applicable law. There has never been a release of
hazardous substances on, from, or near the real properties or any other property
owned or used by the Borrower in violation of any applicable law or that caused
or might cause contamination, and no contamination exists on any such property.

                 (b)       The Borrower has never received any notification,
citation, complaint, violation, or notice of any kind from any person relating
or pertaining to the making, storing, handling, treating, disposing, generating,
transporting, or release of any hazardous substances, and neither the Borrower
nor any property owned or used by the Borrower is under any investigation with
respect to any such matters.


AFFIRMATIVE COVENANTS

                The Borrower covenants and agrees that from and after the date
of this Agreement and so long as amounts under the Note remain outstanding and
unpaid it will observe the following covenants unless Lender shall otherwise
consent in writing:

                Financial Statements. The Borrower will furnish to Lender as
soon as available, but in any event not later than one hundred twenty (120) days
after the close of each fiscal year of the Borrower, the annual report of the
Borrower, containing a balance sheet as at the end of such fiscal year, and
related statements of income, shareholders’ equity and cash flows of the
Borrower, for such fiscal year, together with supporting schedules, setting
forth in each case in comparative form the corresponding figures for the
preceding fiscal year, all in reasonable detail and compiled in accordance with
Generally Accepted Accounting Principles (“GAAP”) applied on a consistent basis
by independent public accountants, and certified as to their correctness by the
Borrower’s chief financial officers. The Borrower shall also submit to Lender
from time to time, such additional financial and other information as the Lender
may reasonably request.

                Insurance. The Borrower will maintain insurance with financially
sound and reputable insurers against loss or damage of the kinds customarily
insured against by corporations or other business entities of established
reputation engaged in the same or similar business and similarly constituted,
including the following: (i) “All-Risk” fire and extended coverage hazard
insurance covering the real property securing the Loan in an aggregate amount
not less than 100% of the full insurable replacement value of the property,
including coverage for loss of contents owned by the Borrower, and providing the
Lender as the first mortgagee and loss payee under a standard mortgagee
endorsement clause; (ii) comprehensive general public liability insurance
covering injury and damage to persons and property with limits acceptable to the
Lender and naming the Lender as a certificate holder; and (iii) such other
insurance as the Lender may require from time to time.

--------------------------------------------------------------------------------

                All such insurance policies shall (i) name the Lender as sole
loss payee and as an additional insured, as appropriate, (ii) provide that if
the insurance covered thereby is proposed to be canceled or materially changed
for any reason, such insurer will promptly notify the Lender and such
cancellation or change shall not be effective, as to the Lender, for thirty (30)
days after receipt by the Lender of such notice, unless the effect of such
change is to extend or increase coverage under the policy, and (iii) provide
that the Lender will have the right, at its election, to remedy any default in
the payment of premiums within thirty (30) days of notice from the insurer of
such default.


NEGATIVE COVENANTS

               The Borrower covenants and agrees that from and after the Closing
Date and so long as the Borrower’s Note, or any other Obligations of the
Borrower to Lender remain outstanding and unpaid, in whole or in part, it will
observe the following covenants unless Lender shall otherwise consent in
writing:

                Removal and Protection of Property. The Borrower will not remove
(other than in the ordinary course of business) any Collateral from the place of
business where presently located, nor permit the value of any Collateral to be
impaired or to become a fixture or an accession to other goods.

                Handling of Hazardous Substances. The Borrower will not permit
use in its business or operations, or produce as a result or as a by-product of
its business or operations, or store or hold at any site or location at which it
conducts its business or operations, or at any other property, any hazardous
substance unless the Borrower strictly and fully complies with all requirements
of any applicable law, regulation, decision or edict relating to the special
handling, collection, storage, treatment, disposal, or transportation of such
hazardous substance. The Borrower will not permit the release or threatened
release of any hazardous substance on, from, or near their respective properties
which might cause contamination.

                Payment of Bonuses or Dividends. The Borrower shall not pay any
bonus or dividend to investors until the Loan is repaid other than normal
performance bonuses previously agreed to by the Board.


EVENTS OF DEFAULT

                The following events shall constitute “Events of Default” under
this Agreement:

                Payment Default. Borrower fails to make any payment when due
under the Note.

                Other Defaults. Borrower fails to comply with or to perform any
term, obligation, covenant or condition contained in the Loan Documents or to
comply with or to perform any term, obligation, covenant or condition of this
Agreement or any other between Borrower and Lender.

                Default in Favor of Third Parties. Borrower defaults under any
loan, extension of credit, security agreement, purchase or sales agreement, or
any other agreement , in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay the
Loan or perform Borrower’s obligations under this Agreement or the Loan
Documents.

--------------------------------------------------------------------------------

                False Statements. Any representation or warranty made by the
Borrower in any Loan Document or to induce the Lender to enter into the
transactions contemplated hereunder proves to be false, incorrect or misleading
in any material respect as of the date when made.

                Insolvency. The dissolution or termination of Borrower’s
existence as a going business, the insolvency of the Borrower, the appointment
of a receiver for any part of Borrower’s property, any assignment for the
benefit of creditors, any type of creditor workout, or the commencement of any
proceeding under any bankruptcy or insolvency laws by or against Borrower.

                Creditor or Forfeiture Proceedings. Commencement of foreclosure
or forfeiture proceedings whether by judicial proceeding, self-help,
repossession or any other method, by any creditor of Borrower or by any
governmental agency against any collateral securing the Loan. This includes a
garnishment of any of Borrower’s accounts, including deposit accounts, with
Lender. However, this Event of Default shall not apply if there is a good faith
dispute by Borrower as to the validity or reasonableness of the claim which is
the basis of the creditor or forfeiture proceeding and if Borrower gives Lender
written notice of the creditor or forfeiture proceeding and deposits with Lender
monies or a surety bond for the creditor or forfeiture proceeding, in an amount
determined by Lender, in its sole discretion, as being an adequate reserve or
bond for the dispute.

                Adverse Change. A material adverse change in the financial
condition of the Borrower which substantially impairs the financial
responsibility of the Borrower or its ability to repay the Loan.

                Insecurity. Lender in good faith believes itself insecure.

        Upon default, Lender may declare the entire unpaid principal balance
under the Note and all accrued unpaid interest immediately due, and then
Borrower will pay that amount. It is understood and agreed that in the
occurrence of any default hereunder, Lender may, at its option, without limiting
or affecting any of its rights hereunder, exercise any and all rights, remedies,
or options hereunder, as the personal property, real property, either
concurrently or in such order as it may determine.


AMENDMENTS

        Although this Agreement reflects the intentions of the parties, it is
understood that from time-to-time and adjustment in the agreement may be
necessary. Any adjustments, amendments or deviations from this Agreement must be
agreed to in writing by both parties prior to the adjustment or exception to
this Agreement. Failure to obtain a written waiver or a requirement under this
Agreement will constitute a default under the Agreement.


NO WAIVER

        No failure by Lender to comply with any provision or provisions of this
Agreement, and no waiver on the part of any party in exercising any rights
hereunder, shall operate as a waiver of any rights of Lender. No waiver of a
default or Event of Default shall affect any subsequent default or Event of
Default or impair any rights of Lender consequent thereon. Any approval given by
Lender in whole or in part shall not waive or impair any of the provisions
hereof or any of the rights or remedies of Lender hereunder or affect the
security hereunder given or any of the rights or remedies of Lender as to such
security, nor shall so doing be or be construed to be a variance from this
Agreement. Tardiness in enforcing any provision hereof shall not be set up as a
waiver by Lender of any of its rights hereunder and all covenants on the part of
the Borrower hereunder to be kept and performed may be enforced by Lender at any
time until all obligations are satisfied.

--------------------------------------------------------------------------------

NOTICES

        All notices required or authorized to be given by the Borrower or the
Lender pursuant to this Agreement shall be in writing and shall be sent by
registered or certified mail, postage prepaid, to the following addresses:

To the Borrower:
                
                
                

To the Lender:
                
                
                 Semitool, Inc.
655 West Reserve Drive
Kalispell, MT 59901
Attn: Ray Thompson

First Interstate Bank
2 Main Street
Kalispell, MT 59901
Attn: Commercial Loan Department

or to such other addresses as may from time to time be furnished to the parties,
effective upon the receipt of notice thereof given as set forth above.


ACKNOWLEDGMENT

        By signing below, each of the parties to this Agreement acknowledges
that they have read this Agreement and related Loan Documents and understands
each agreement and document, and agrees to comply with their terms and
conditions so long as a principal balance is outstanding on the Loan.


SEMITOOL, INC.

By: /s/ Raymon F. Thompson
————————————————————
Raymon F. Thompson, Chief Executive Officer




FIRST INTERSTATE BANK

By: /s/ Scott P. Mizner
————————————————————
Scott P. Mizner, Vice President
